R




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 2, 2015

                                      No. 04-14-00880-CV

                                   Stacy Joanna MAURICIO,
                                            Appellant

                                                v.

                                      Rueben MAURICIO,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-06556
                       Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        Stacy Joanna Mauricio has filed a notice of appeal, stating that she intends to appeal from
the trial court’s judgment of November 14, 2014. The clerk’s record includes “Judge’s Notes,”
which indicates a trial was held on November 14, 2014 regarding the parties’ divorce
proceedings. However, there is no final judgment signed by the trial court contained within the
clerk’s record. It therefore appears that there is not yet a final, appealable judgment in the
underlying cause and the notice of appeal is prematurely filed.

       We, therefore, ORDER appellant to show cause in writing by March 17, 2015 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court